DETAILED ACTION
The amendment filed on 9/07/22 has been fully considered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 2 are rejected under AIA  35 U.S.C. 103 as being unpatentable over He et al (US 9,601,805).
Regarding claim 1, He et al teach a process of producing non-flammable quasi-solid electrolyte and electrolyte-separator for rechargeable lithium cell or a plurality of lithium cells (Abstract), which reads on applicant’s claimed invention, including the limitations of: 
A) providing at least a dry lithium cell (Col. 11, lines 6-8), each cell comprising a cathode having a cathode active material, an anode having an anode active material (Col. 11, lines 43-48), a lithium ion-permeable or porous separator (Col. 11, lines 8-10, lines 17-21, lines 48-49) electronically separating said anode and said cathode, and a protective casing, wherein said dry lithium cell is electrolyte-free or contains an initial amount of electrolyte less than a final desired amount, due to solvent removal (Col. 12, lines 42-46); 
B) injecting a liquid electrolyte into said at least a dry lithium cell to form at least a wet cell, wherein said liquid electrolyte comprises a lithium salt dissolved in a first liquid solvent having (Col. 11, lines 21-24) a first lithium salt concentration of at least 3.0 M (mole/L); 
however, He et al do not teach the first lithium salt concentration of less than 3.0 M (mole/L);
C) removing a portion of said first liquid solvent (Col. 12, lines 42-46) from said at least a wet cell to obtain the at least one lithium cell comprising a quasi-solid electrolyte having a final lithium salt concentration higher (Col. 6, lines 12-14; Col. 11, lines 27-28) than said first concentration and higher than 2.0 M; and 
D) optionally sealing the protective housing to produce said lithium cell or plurality of lithium cells, of high-performing electrolyte in a rechargeable lithium battery (Col. 11, lines 6-8). 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have the first lithium salt concentration of less than 3.0 M (mole/L), since it is known in the art that He et al teach a salt concentration of X=0.2-0.6, which corresponds to 3-11M in a high solvent (Col. 39, lines 21-24) and further teach a low salt concentration of X=0.07 (Fig. 12, Curve X=0.07; Col. 40, line. 7), which should correspond to less than 3.0 M.
Therefore, He et al teach at a minimum do teach or disclose the limitation of a salt concentration of less than 3.0 M, as claimed.
Regarding claim 2, He et al teach (Col. 11, lines 25-36) that quasi-solid electrolyte exhibits a vapor pressure less than 0.01 kPa when measured at 20 degree C., a vapor pressure less than 60% of the vapor pressure of said first liquid solvent alone, a flash point at least 20 degrees Celsius higher than a flash point of said first liquid solvent alone, a flash point higher than 150 degree C., or no detectable flash point.

Response to Arguments
Applicants’ arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any issues of the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, especially with the amendment being disclosed by the obvious lithium salt concentration of He et al (Col. 39, lines 21-24; Col. 40, line 7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Applicants’ amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
MONTHS from the mailing date of this action. 
In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Peter Vo can be reached on 571-272-4690. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
December 3, 2022